Exhibit 10.1

FOURTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Fourth
Amendment”) is entered into as of the 15th day of March, 2012, by and between
FARO TECHNOLOGIES, INC., a Florida corporation (“Borrower”), and SUNTRUST BANK,
a Georgia banking corporation (“Bank”), for the purpose of amending the Amended
and Restated Loan Agreement dated as of July 11, 2006, between Borrower and
Bank, amended by the First Amendment to Amended and Restated Loan Agreement
dated as of November 21, 2008, the Second Amendment to Amended and Restated Loan
Agreement dated as of April 14, 2009, and the Third Amendment to Amended and
Restated Loan Agreement dated as of June 18, 2009 (such Amended and Restated
Loan Agreement as so amended being referred to herein as the “Original
Agreement”). Unless otherwise defined in this Fourth Amendment, all defined
terms used in this Fourth Amendment shall have the meanings ascribed to such
terms in the Original Agreement.

W I T N E S S E T H:

WHEREAS, Borrower and Bank desire to agree to certain modifications to the terms
of the Original Agreement as set forth in this Fourth Amendment;

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby expressly acknowledged, the parties hereto hereby agree as follows:

1. Definitions.

(a) Added Definition. The following new defined term is hereby added to
Section 1.01 of the Original Agreement in appropriate alphabetical order:

“Fourth Amendment Date” shall mean March 15, 2012.

(b) Changed Definitions. The definitions of the following terms heretofore
defined in the Original Agreement are hereby amended to read in their entirety
as follows:

“Agreement” shall mean the Amended and Restated Loan Agreement dated as of
July 11, 2006, between Borrower and Bank, as amended by the First Amendment to
Amended and Restated Loan Agreement dated as of November 21, 2008, the Second
Amendment to Amended and Restated Loan Agreement dated as of April 14, 2009, the
Third Amendment to Amended and Restated Loan Agreement dated as of June 18,
2009, and the Fourth Amendment to Amended and Restated Loan Agreement dated as
of March 15, 2012.

“Applicable Margin” shall mean, at any date of calculation on or after the
Fourth Amendment Date, the percentage corresponding to the applicable



--------------------------------------------------------------------------------

Senior Funded Debt to Consolidated EBITDA Ratio as reported for the most
recently concluded fiscal quarter of Borrower with respect to which Borrower has
been required to report pursuant to Section 5.12(a) or 5.12(b) of this Agreement
and as set forth in the calculations attached to the certificate delivered
pursuant to Section 5.12(k) of this Agreement for such fiscal quarter:

 

Senior Funded Debt to Consolidated EBITDA Ratio

   Applicable
Margin  

> 1.50:1.00

     2.00 % 

£ 1.50:1.00 and > 0.75:1.00

     1.75 % 

£ 0.75:1.00

     1.50 % 

The Applicable Margin determined with respect to each fiscal quarter of Borrower
shall apply from the date after the end of such fiscal quarter when the same is
determined until the date after the end of the next succeeding fiscal quarter of
Borrower when the Applicable Margin is determined with respect to such next
succeeding fiscal quarter of Borrower.

“Maturity Date” shall mean the earlier to occur of (a) demand for full payment
of the Obligations by Bank following the occurrence and continuation of an Event
of Default under this Agreement or any other Loan Document (in the case of any
Event of Default, subject to any applicable cure periods provided herein or
therein), or (b) March 31, 2015.

2. Amendment to Section 2.04 of the Original Agreement. Section 2.04 of the
Original Agreement is hereby amended by amending (i) the introductory language
to Section 2.04 and (ii) Sections 2.04(a) and (b) to read in their entirety as
follows:

Section 2.04 Fees. On or before the Fourth Amendment Date and from and after the
Fourth Amendment Date, Borrower shall pay to Bank the following fees and
charges, which fees shall be non-refundable and fully earned when paid
(irrespective of whether this Agreement is terminated thereafter):

(a) Commitment Fee. On or before the Fourth Amendment Date, Borrower shall pay
Bank in respect of the Revolving Loan Commitment a commitment fee in the amount
of 0.20% of the Revolving Loan Commitment (i.e. $60,000).

(b) Unused Line Fee. From and after the Fourth Amendment Date, on the last day
of each month in arrears during the term of this Agreement, Borrower shall pay
Bank an unused line fee in an amount equal to 0.15% per annum times the result
of (i) the Revolving Loan Commitment less (ii) the average Daily Balance of the
Loans that were outstanding under the Revolving Loan Commitment during the
immediately preceding month (i.e. an annual unused line fee of $45,000 if no
Loans are outstanding during the year following the Fourth Amendment Date).

 

2



--------------------------------------------------------------------------------

3. Amendment to Section 8.03 of the Original Agreement. Section 8.03 of the
Original Agreement is hereby amended by amending the notice information for
Borrower to read as follows:

 

If to Borrower:    FARO TECHNOLOGIES, INC.    250 Technology Park    Lake Mary,
Florida 32746    Attention: Jay Freeland    Telecopier: (407) 333-4181 with a
copy to:    ALSTON & BIRD LLP    1201 West Peachtree Street    Atlanta, Georgia
30309    Attention: David C. Lowance, Jr., Esq.    Telecopier: (404) 253-8288

4. Representations and Reaffirmations of Borrower.

(a) Representations and Warranties.

(i) Borrower represents and warrants that this Fourth Amendment has been duly
authorized by all necessary action on the part of Borrower, has been duly
executed and delivered by Borrower and constitutes a valid and binding agreement
of Borrower enforceable against Borrower in accordance with its terms.

(ii) Borrower represents and warrants that at the time of and immediately after
giving effect to this Fourth Amendment, all representations and warranties of
Borrower set forth in the Loan Documents are true and correct in all material
respects on and as of the date of this Fourth Amendment, in each case before and
after giving effect thereto, except to the extent made as of a specific date (in
which case such representations and warranties shall be true and correct in all
material respects as of such date).

(iii) Borrower represents and warrants that on and as of the date hereof, both
before and after giving effect to this Fourth Amendment, no Default or Event of
Default exists, and that all conditions precedent set forth in Section 5 of this
Fourth Amendment have been satisfied.

(b) Reaffirmation of Loan Documents. Except as expressly amended by this Fourth
Amendment, all provisions of the Loan Documents are reaffirmed and shall remain
in full force and effect.

 

3



--------------------------------------------------------------------------------

5. Conditions Precedent. This Fourth Amendment shall be effective as of the date
first set forth above upon the satisfaction of the following conditions
precedent in a manner acceptable to Bank:

(a) Borrower shall have duly executed and delivered to Bank this Fourth
Amendment;

(b) The Domestic Subsidiaries shall have duly executed and delivered to Bank the
Consent of Domestic Subsidiaries to Fourth Amendment to Amended and Restated
Loan Agreement and Reaffirmation of Loan Documents attached hereto;

(c) Borrower shall have paid to Bank all fees, expenses, and other amounts owing
to Bank required to be paid by Borrower; and

(d) Borrower shall have caused there to be delivered to Bank an opinion of
counsel to Borrower and the Domestic Subsidiaries reasonably satisfactory to
Bank to the effect that:

(i) this Fourth Amendment has been duly authorized by all necessary action on
the part of Borrower, has been duly executed by Borrower, and constitutes a
valid and binding agreement of Borrower enforceable against Borrower in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity;
and

(ii) the Consent of Domestic Subsidiaries to Fourth Amendment to Amended and
Restated Loan Agreement and Reaffirmation of Loan Documents attached hereto has
been duly authorized by all necessary action on the part of each of the Domestic
Subsidiaries, has been duly executed by each of the Domestic Subsidiaries, and
constitutes a valid and binding agreement of each of the Domestic Subsidiaries
enforceable against such Domestic Subsidiary in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

6. Incorporation of Miscellaneous Provisions of the Original Agreement. The
miscellaneous provisions set forth in Sections 8.02 through 8.08 and 8.10
thorough 8.21 of the Original Agreement (including, without limitation, the
WAIVER OF JURY TRIAL set forth in Section 8.20 of the Original Agreement) are
incorporated by reference into this Fourth Amendment, except that, for purposes
of this Fourth Amendment, all references to “this Agreement” in said Sections
shall be deemed to refer to “this Fourth Amendment.”

[SIGNATURES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

WITNESSES:     “BORROWER”       FARO TECHNOLOGIES, INC., a Florida corporation

/s/ Tony Gonzalez

    By:  

/s/ Jay W. Freeland

Print Name:  

Tony Gonzalez

      Jay W. Freeland         President and Chief Executive Officer

/s/ Keith S. Bair

      (CORPORATE SEAL) Print Name:  

Keith S. Bair

      Two witnesses as to Borrower             “BANK”       SUNTRUST BANK

/s/ Nancy L. Setteducati

    By:  

/s/ Andrew Lee

Print Name:  

Nancy L. Setteducati

      Andrew Lee       First Vice President

/s/ Keith S. Bair

      Print Name:  

Keith S. Bair

      Two witnesses as to Bank      

 

5